The Honorable Pat Flanagin State Representative 836 Calvert Road Forrest City, AR 72335
Dear Representative Flanagin:
This letter is written in response to your request for clarification of the proper application of new debt service millage being sought by the Forrest City Public Schools.  You ask whether this new millage would apply to personal property as well as real property.
Dispositive of your inquiry is the enclosed Opinion No. 85-217 which went out December 5, 1985, to Lt. Governor Winston Bryant. This opinion concludes that a NEW millage would apply to personal as well as real property.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General C. Randy McNair III.